ORDER
The Court on January 17, 2001, having ordered that THEODORE W. DAUNNO of GLEN RIDGE, who was admitted to the bar of this State in 1975, be temporarily suspended from the practice of law, pursuant to Rule l:20-17(e)(l), effective January 31, 2001, unless respondent satisfies the award of the District XI Fee Arbitration Committee in Docket No. XI-00-011F and pays a sanction of $500 to the Disciplinary Oversight Committee or arranged a payment plan satisfactory to the Disciplinary Review Board prior to that date;
And the Disciplinary Review Board having reported to the Court that respondent has paid in full the award of the District XI Fee Arbitration Committee and the sanction of $500 to the Disciplinary Oversight Committee;
And good cause appearing;
It is ORDERED that the Order of January 17, 2001, is hereby vacated.